DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee 20160240559 (Lee).

    PNG
    media_image1.png
    808
    1121
    media_image1.png
    Greyscale


Regarding claim 5, fig. 3C of Lee discloses an array substrate, comprising: 
a base substrate 10;
a first metal layer (par [0026] - a metal layer is formed on a substrate, and the metal layer is then patterned to define a gate line 11 and a gate electrode 11A connecting to the gate line 11) disposed on the base substrate, and configured to form a scanning line (gate scan line 11) and a gate electrode 11A of a thin-film transistor; 
a first insulated layer 13 disposed on the first metal layer, and configured to separate the first metal layer from an active layer 19; 
the active layer disposed on the first insulated layer, and configured to form an electric conduction channel of the thin-film transistor; 

a barrier layer (combination of layer 31 and 15) disposed and attached on the first insulated layer, thereby lowering a value of a parasitic capacitance formed between the first metal layer and the second metal layer (this is necessary the case as 31/15 increase distance of 21 to 11 because without 31/15 the distance would be that of thickness of 13 only, but with 31/15 on top of 12, the thickness between 21 and 11 increased by thickness of 31/15), wherein the first insulated layer, the barrier layer, and the data line of the second metal layer are stacked in sequence on the scanning line of the first metal layer within a crisscross region (the region dotted as labeled by examiner above)where the data line crisscrosses the scanning line, an entirety of a surface of the barrier layer (the surface as labeled by examiner above fig. 3C) is attached only on the first insulated layer 13 within the crisscross region (as labeled by examiner above fig. 3C - the surface as labeled is attached only the first insulated layer within the dotted region), the barrier laver continuously extends along a surface of the first insulated layer to abut against the active layer (see 31/15 abut to 19 in fig. 3C above), and the crisscross region abuts against the thin-film transistor (see 21 abut against 21A and which is a part of the thin film transistor).

Regarding claim 7, fig. 3C of Lee discloses wherein the projection of the overlapping region of the first metal layer and the second metal layer on the base substrate overlaps the projection of the barrier layer on the base substrate.

Regarding claim 8, fig. 3C of Lee discloses wherein the base substrate includes a first area (thin film transistor dotted line area as labeled by examiner above) and a second area (thin dotted line are as 

Regarding claim 10 Lee discloses wherein the barrier layer is made of an inorganic material or an organic insulated material (par [0027] - planarization layer 15 can be an organic insulation material or an inorganic insulation material and par [0031] - etch stop layer 31 can be inorganic insulation layer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.


    PNG
    media_image1.png
    808
    1121
    media_image1.png
    Greyscale


Regarding claims 1 and 9, fig. 3C of Lee discloses an array substrate, comprising: 
a base substrate 10;
a first metal layer (par [0026] - a metal layer is formed on a substrate, and the metal layer is then patterned to define a gate line 11 and a gate electrode 11A connecting to the gate line 11) disposed on the base substrate, and configured to form a scanning line (gate scan line 11) and a gate electrode 11A of a thin-film transistor; 
a first insulated layer 13 disposed on the first metal layer, and configured to separate the first metal layer from an active layer 19; 
the active layer disposed on the first insulated layer, and configured to form an electric conduction channel of the thin-film transistor; 

a barrier layer (combination of layer 31 and 15) disposed and attached on the first insulated layer, thereby lowering a value of a parasitic capacitance formed between the first metal layer and the second metal layer (this is necessary the case as 31/15 increase distance of 21 to 11 because without 31/15 the distance would be that of thickness of 13 only, but with 31/15 on top of 12, the thickness between 21 and 11 increased by thickness of 31/15), wherein the first insulated layer, the barrier layer, and the data line of the second metal layer are stacked in sequence on the scanning line of the first metal layer within a crisscross region (the region dotted as labeled by examiner above)where the data line crisscrosses the scanning line, an entirety of a surface of the barrier layer (the surface as labeled by examiner above fig. 3C) is attached only on the first insulated layer 13 within the crisscross region (as labeled by examiner above fig. 3C - the surface as labeled is attached only the first insulated layer within the dotted region), the barrier laver continuously extends along a surface of the first insulated layer to abut against the active layer (see 31/15 abut to 19 in fig. 3C above), and the crisscross region abuts against the thin-film transistor (see 21 abut against 21A and which is a part of the thin film transistor);
wherein a thickness of the barrier layer (31/15) is within a range of 5500 Angstroms to 33000 Angstrom, which is .55 to 3.3 micrometers (par [0027] - planarization layer 15 has a thickness of 5000 .ANG. to 30000 .ANG and par [0031] - the etch stop layer 31 has a thickness of 500 .ANG. to 3000 .ANG.).
Lee does not disclose a thickness within a range of 3-5 micrometers.
However, the court has held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 
Therefore, it would have been obvious to form an array substrate of Lee comprising wherein a thickness of the barrier layer is within a range of 3-5 micrometers in order to balance the need to efficiently reduce the capacitance between the data line and the gate line and the difficulty of patterning the barrier layer if it is too thick or too thin such as taught by Lee (bottom of par [0027]).

Regarding claim 2, fig. 3C of Lee discloses wherein the projection of the overlapping region of the first metal layer and the second metal layer on the base substrate overlaps the projection of the barrier layer on the base substrate.

Regarding claim 3, fig. 3C of Lee discloses wherein the base substrate includes a first area (thin film transistor dotted line area as labeled by examiner above) and a second area (thin dotted line are as labeled by examiner above); and a projection of the thin-film transistor on the base substrate overlaps the first area, and the projection of the barrier layer on the base substrate overlaps the second area.

Regarding claim 4, Lee discloses wherein the barrier layer is made of an inorganic material or an organic insulated material (par [0027] - planarization layer 15 can be an organic insulation material or an inorganic insulation material and par [0031] - etch stop layer 31 can be inorganic insulation layer).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTG supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at htfp://www.uspto.gov/intervsewpraol:lce.
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, PURVIS A. Sue can be reached on (571)272-1238. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829